                          UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


ADOPTIVE FAMILY #1 AND THEIR
DAUGHTER A, et al.,                                          Case No. 1:18-cv-179
    Plaintiffs,                                              Dlott, J.
                                                             Litkovitz, M.J.
       vs.

WARREN COUNTY, OHIO/WARREN                                   ORDER
COUNTY BOARD OF
COMMISSIONERS,
    Defendant.


       Before the Court is Plaintiffs’ Motion for Leave to File Documents Under Seal, pursuant

to S.D. Ohio Civ. R. 5.2.1(a). Plaintiffs seek to file the depositions and exhibits of Adoptive

Families #1-7, as well as the depositions and exhibits of Director Susan Walther, Patti Jacobs,

and Melissa Pittman. The Court has already found that Plaintiffs are authorized to file the

depositions and exhibits of Adoptive Families #1-7, as well as the depositions and exhibits of

Director Susan Walther, Patti Jacobs, and Melissa Pittman, under seal. (Doc. 80.)

       The Court hereby GRANTS Plaintiffs’ Motion for Leave to File Documents Under Seal.

(Doc. 81.)

       IT IS SO ORDERED.




Date: 1/21/19                                  s/Karen L. Litkovitz
                                              Karen L. Litkovitz
                                              United States Magistrate Judge
